DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
Applicant amended the specification by presenting a new title. The new title has been accepted. 

Response to Amendments and Arguments
Applicant filed a terminal disclaimer on 01/14/2022. The double patent rejection has been withdrawn.
 
Regarding the rejection under 35 U.S.C. §102(a)(1), applicant amended all independent claims 1, 6, 11 by incorporating limitations from corresponding indicated allowable dependent claims 3, 8 and 13, respectively. 

The amended independent claims include detailed and ordered steps of training a seq2seq-based dialog model with topic range constraint information. When considering all limitations recited in each of amended independent claims as a whole, the claimed invention is sufficient to distinguish with prior art of the record. The rejection under §102 has been withdrawn. Dependent claims are also allowed because these dependent claims further limit their corresponding independent claims. 
Allowable Subject Matter
Claims 1, 2, 4-7, 9-12, 14 and 15 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JIALONG HE/Primary Examiner, Art Unit 2659